DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.

Response to Arguments

The arguments are directed to the amended claims and are addressed below in the Response to Amendment section.

Response to Amendment

Claims 2-11 have been cancelled.
Claims 1,12, 13, and 15 have been amended.
Claims 16-18 have been added.
Claims 1 and 12-18 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 12-14 are rejected under 35 U.S.C. 112(a). The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant has provided no support for the amendments other than stating that, “No new matter has been added.” The Examiner could find no support for the added limitation “based on the second input signal inputted from the second input section, the second input signal being generated by the second input section as a subscriber selection request from the user, obtain subscriber information either from a first card connected to the first connection section or a second card connected to the second connection section”. The Examiner’s interpretation of the limitation is that when the user selects the second input section, the SIM card selected is randomized. The selected SIM could be the SIM connected to the first connection section or the SIM connected to the second connection section. The instant Specification of PG Pub. No. 2019/0294828 states: 

[0152] When the SIM group having been inserted is not
one sheet (S522: No), the telephone call section 1105
confirms whether or not there was contact of the finger of the
user to the touch sensor 122 when touch operation to the call
origination key 180/4 was executed in processing of S520
(S524). When there was no contact of the finger of the user
to the touch sensor 122 (S525: No), a call origination
process is executed based on information and the like
recorded in the SIM group set as the main SIM in the initial
setting process S500 (S523). When there was contact of the
finger of the user to the touch sensor 122 (S525: Yes), a call
origination process is executed based on information and the
like recorded in the SIM group set as the sub-SIM in the
initial setting process S500 (S526).

It is clear from the instant Specification that SIM selection process is not randomized and the SIM selected by the user is the SIM used to originate the call. For purposes of examination, the Examiner interprets the amended limitation to indicate that the user selected SIM is used for the call.
Claims 12-14 are rejected for being dependent to a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2009/0088211 to Kim.

As to claims 1 and 15 as best understood, Kim teaches:
a.	A first input section (input unit with a plurality of keys) (Kim, [0031]).
b.	A second input section that is provided at a different location from the first input section (input unit with a plurality of keys (different locations)) (Kim, [0031]).
c.	A controller that executes a single process by using a first input signal inputted from the first input section and a second input signal inputted from the second input section (control unit) (Kim, [0027]). While Kim does use the term controller, it is obvious to one of ordinary skill that a control unit is synonymous with the term controller.
Kim as modified further teaches:
d.	A first connection section and a second connection section, respectively to which a card in which subscriber information is recorded is configured to be connected (dual card sockets for SIM cards) (Kim, [0027]).
e.	The controller is configured to, upon receiving the first input signal inputted from the first input section, the first input signal being generated by the first input section as a call origination request from a user, start to execute a call origination process and wherein the controller is further configured to, in the call origination process based on the second input signal being generated by the second input section as a subscriber selection request from the user, obtain subscriber information either from a first card connected to the first connection section or a second card connected to the second connection section (SIM card based on availability and user selection) (Kim, [0032]).
f.	Transmit a call signal using the obtained subscriber information via wireless communication circuitry (the purpose of the dual-SIM mobile terminal is to make phone calls based on user selected SIM cards) (Kim, [0003-0005]).

Claims 12-14 and claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2009/0088211 to Kim as applied to claim 1 and claim 15 respectively above, in view of US Patent No. 9,204,256 to Lin et al. (hereinafter Lin).

As to claims 12 and 16 as best understood, Kim as modified does not expressly mention a main SIM card. However, in an analogous art Lin teaches: 
a.	The first card is set as a main card and is connected to the first connection section and the second card is set as a sub-card and is connected to the second connection section (SIM card can be designated as a default card for the mobile communication device) (Lin, 9:4-20).
Therefore, one or ordinary skill in the art at the time the invention was make would have been motivated to implement the dual SIM card scheme of Kim with the primary SIM card pre-determination of Lin in order to make the operation of a mobile terminal more efficient as suggested by Lin (Lin, 1:12-37).
Kim as modified further teaches:
b.	Wherein the second input signal is indicating whether the second input section detects an operation of the user or not (user selects the SIM card they wish to activate) (Kim, [0032]).
c.	Obtain the subscriber information from the first card in a case where the second input signal, received by the controller, is indicating that the second input section doesn’t detect the operation (control unit controls which SIM card to operate when more than one SIM card is present) (Kim, [0028-0031] and Lin, 9:4-20).
d.	Obtain the subscriber information from the second card in a case where the second input signal, received [by] the controller, is indicating that the second input section detects the operation (user selects the SIM card they wish to activate) (Kim, [0032]).

As to claims 13 and 17, as best understood, Kim teaches the controller is configured to, in the call origination process, in a case where the first card or the second card is connected to only one of the first connection section and the second connection section, respectively, obtain the subscriber information either from the first card connected to the first connection section or the second card connected to the second connection section, irrespective of the second input signal received by the controller (When there is only one SIM card inserted, that SIM card is used to make calls) (Kim, [0034]).

As to claims 14 and 18, as best understood, Kim teaches:
a. 	The first input section is a touch panel that is layered in a display section arranged in one surface of the mobile information terminal (touch screen) (Kim, [0031]).
b.	The second input section is a touch sensor that is provided at a different surface from the surface in which the touch panel is provided (touch pad) (Kim, [0031])



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419